648 S.E.2d 206 (2007)
CABARRUS COUNTY, Plaintiff
v.
SYSTEL BUSINESS EQUIPMENT COMPANY, INC., Defendant and Third-Party Plaintiff
v.
Frank M. Clifton, Jr., Third-Party Defendant.
No. 51P07.
Supreme Court of North Carolina.
June 27, 2007.
E. Fitzgerald Parnell, III, Raleigh, Cynthia L. Van Horne, Charlotte, for Systel Business Equipment.
*207 Fletcher L. Hartsell, Jr., Concord, for Cabarrus County.
Christy E. Wilhelm, for Clifton.

ORDER
Upon consideration of the petition filed on the 25th day of January 2007 by Defendant and Third-Party Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."
BRADY, J., recused.